Title: To John Adams from Thomas Jefferson, 10 June 1815
From: Jefferson, Thomas
To: Adams, John


Dear Sir Monticello June 10. 15.It is long since we have exchanged a letter, and yet what volumes might have been written on the occurrences even of the last three months. in the first place, Peace, God bless it! has returned to put us all again into a course of lawful and laudable pursuits: a new trial of the Bourbons has proved to the world their incompetence to the functions of the station they have occupied:
			 &
			 the recall of the Usurper has clothed him with the semblance of a legitimate Autocrat. if adversity should have taught him wisdom, of which I have little confidence, he may yet render some service to mankind by teaching the antient dynasties that they can be changed for misrule, and by wearing down the maritime power of England to limitable and safe dimensions. but it is not possible he  should love us, and of that our commerce had sufficient proofs during his power. our military atchievements indeed, which he is capable of estimating, may in some degree moderate the
			 effect of his aversions; and he may perhaps fancy that we are to become the natural enemies of England, as England herself has so steadily endeavored to make us and as some of our own over-zealous patriots would be willing to proclaim. and in this view he may admit a cold toleration of some intercourse and commerce between the two nations. he has certainly had time to see the folly of turning the industry of France from the cultures for which nature has so highly endowed her, to those of sugar, cotton, tobacco and others which the same creative power has given to other climates: and on the whole, if he can conquer the passions of his tyrannical soul, if he has understanding enough to pursue, from motives of interest, what no moral motives lead him to, the tranquil happiness and prosperity of his country, rather than a ravenous thirst for human blood, his return may become of more advantage than injury to us.
			 and if again some great man could arise in England, who could see & correct the follies of his nation towards in their conduct as to us, and by exercising justice and comity towards ours bring both into a state of temperate and useful friendship. it is possible we may
			 thus attain the place we ought to
			 occupy between these two nations without being degraded to the condition of mere partisans of either. a little time will now inform us whether France, within it’s proper limits is big enough for it’s ruler, on the one hand, and whether, on the other, the allied powers are either wicked or foolish enough to attempt the forcing on the French a ruler and government which they refuse?
			 whether
			 they will risk their own thrones to reestablish that of the Bourbons? if this is attempted, and the European world again committed to war, will the jealousy of England at the commerce which neutrality will give us, induce her again to add us to the number of her enemies, rather than see us prosper in the pursuits of peace and industry? and have our
			 commercial citizens merited from their country it’s encountering another war to protect their gambling enterprises? that the persons of our citizens shall be safe in freely traversing the ocean,
			 that
			 the transportation of our own produce, in our own vessels, to the markets of our choice, and the return to us of the articles we want for our own use shall be unmolested I hold to be fundamental,
			 and
			 that the gauntlet must be for ever be hurled at him who questions it. but whether we shall engage in every war of Europe to protect the mere agency of our merchants and ship owners in carrying on the commerce of other nations, even were those merchants and ship owners to take the side of their country in the
			 contest, instead of that of the enemy, is a question of deep and serious consideration, with which however you and I shall have nothing to do; so we will leave it to those whom it will
			 concern.I thank you for making known to me mr Tickner & mr Gray. they are fine young men indeed, and if Massachusets can raise a few more such, it is probable she would be better counselled as to social rights and social duties.
			 mr Ticknor is particularly the best bibliograph I have known. met with, and very kindly and opportunely offered me the means of reprocuring some part of the literary treasures which I have ceded to Congress to replace the devastations of British Vandalism at Washington. I cannot live without books; but fewer will suffice where amusement, and not use, is the only future object. I am about sending him a catalogue to which less than his critical knolege of books would hardly be adequate. present my high respects to mrs Adams, and accept yourself the assurances of my affectionate attachment.Th: Jefferson
			